Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application and preliminary amendment filed August 9, 2021.

3.	Claim 8 has been amended and new claims 9-14 have been added.

4.	Claims 1-14 have been examined and are pending with this action.

5.	The Information Disclosure Statement filed August 9, 2021 has been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Scheib, et al. (US 2016/0359697).

INDEPENDENT:
As per claim 1, Scheib teaches a service allocation selection method, 
under an environment where at least a plurality of IoT devices capable of outputting data and a plurality of computers capable of executing a plurality of pieces of application software for processing the output data of each of the plurality of IoT devices are individually connected to one another at different positions via a predetermined communication network (see Scheib, FIG. 3), for determining, 
when a piece of new application software is activated as a specific application x (see Scheib, [0022] “Within each context 106 are objects called endpoint groups (EPGs) 108a, 108b, . . . 108r (collectively, “108”) that define the applications 104. The EPGs 108 can be a collection of similar endpoints representing an application tier or set of services”; and [0024]: “In addition, moving an endpoint to another EPG can cause the switch, to which the endpoint is connected, to apply a new policy that defines new behavior for that endpoint based on the new EPG”), 
an optimized combination of the specific application x (see Scheib, Abstract: “The network can determine an optimum number of clusters for the network using the minimum description length principle (MDL)”; and [0022] “Within each context 106 are objects called endpoint groups (EPGs) 108a, 108b, . . . 108r (collectively, “108”) that define the applications 104. The EPGs 108 can be a collection of similar endpoints representing an application tier or set of services”), 
one specific computer y selected from among the plurality of computers (see Scheib, [0031]: “An integral task of application dependency mapping is clustering or identifying endpoints performing similar workloads, communicating with a similar set of endpoints or networking devices, having similar network and security limitations (i.e., policies), and sharing other attributes”; and [0038]: “an application-specific integrated circuit (ASIC) 224 of a switch, router, gateway, or other networking device, or a packet capture (pcap) 226 appliance (e.g., a standalone packet monitor, a device connected to a network devices monitoring port, a device connected in series along a main trunk of a datacenter, or similar device), or other element of a network”), and 
one or more specific devices z selected from among the plurality of IoT devices (see Scheib, [0098]: “the number of nodes and edges of a small enterprise network may be in the hundreds or thousands or much greater if, for instance, the network provides support for the Internet of Things (IoT)”), 
the service allocation selection method comprising: 
calculating data effectiveness expectation value J(x, z) regarding a combination of the specific application x and a specific device z of the one or more specific devices z [0014]: “A network can be configured to automate discovery of applications running in the network and map the applications' interdependencies… The edges of the graph can include observed flows from the source endpoints to the destination endpoints at the destination ports. Each potential clustering can be evaluated according to an MDL score. The MDL score for a particular clustering can be based on description length values for each cluster combination of the clustering (e.g., source-destination-port combination)”; and [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”; 
calculating an evaluation value F(x, y, z) including at least the data effectiveness expectation value J(x, z) and the one specific computer y as parameters (see Scheib, [0014]: “The description length value of a particular cluster combination can be based on a number of observed edges of the graph and unobserved edges of the graph corresponding to the cluster combination. The optimum number of clusters for the network may correspond to the number of clusters of the clustering associated with the minimum MDL score”; and [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”); and 
selecting a combination of the specific application x, the one specific computer y, and the specific device z by using the evaluation value F(x, y, z) (see Scheib, [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”; and [0081]: “Selected nodes are those nodes for which the user requests application dependency maps and cluster information. Dependency nodes are those nodes that are not explicitly selected by the users for an ADM run but are nodes that communicate with the selected nodes. To obtain the partitioning information, edges of an application dependency map (i.e., flow data) and unprocessed feature vectors can be analyzed”).

As per claim 8, Scheib teaches a non-transitory computer readable medium storing a service allocation selection program executable at a predetermined computer, 
under an environment where at least a plurality of IoT devices capable of outputting data and a plurality of computers capable of executing a plurality of pieces of application software for processing the output data of each of the plurality of IoT devices are individually connected to one another at different positions via a predetermined communication network, for determining, 
when a piece of new application software is activated as the specific application x (see Scheib, [0022] “Within each context 106 are objects called endpoint groups (EPGs) 108a, 108b, . . . 108r (collectively, “108”) that define the applications 104. The EPGs 108 can be a collection of similar endpoints representing an application tier or set of services”; and [0024]: “In addition, moving an endpoint to another EPG can cause the switch, to which the endpoint is connected, to apply a new policy that defines new behavior for that endpoint based on the new EPG”), 
an optimized combination of a specific application x (see Scheib, Abstract: “The network can determine an optimum number of clusters for the network using the minimum description length principle (MDL)”; and [0022] “Within each context 106 are objects called endpoint groups (EPGs) 108a, 108b, . . . 108r (collectively, “108”) that define the applications 104. The EPGs 108 can be a collection of similar endpoints representing an application tier or set of services”), 
one specific computer y selected from among the plurality of computers (see Scheib, [0031]: “An integral task of application dependency mapping is clustering or identifying endpoints performing similar workloads, communicating with a similar set of endpoints or networking devices, having similar network and security limitations (i.e., policies), and sharing other attributes”; and [0038]: “an application-specific integrated circuit (ASIC) 224 of a switch, router, gateway, or other networking device, or a packet capture (pcap) 226 appliance (e.g., a standalone packet monitor, a device connected to a network devices monitoring port, a device connected in series along a main trunk of a datacenter, or similar device), or other element of a network”), and 
one or more specific devices z selected from among the plurality of IoT devices (see Scheib, [0098]: “the number of nodes and edges of a small enterprise network may be in the hundreds or thousands or much greater if, for instance, the network provides support for the Internet of Things (IoT)”), 
the service allocation selection program comprising causing the predetermined computer to perform: 
calculating data effectiveness expectation value J(x, z) regarding a combination of the specific application x and a specific device z of the one or more specific devices z (see Scheib, [0014]: “A network can be configured to automate discovery of applications running in the network and map the applications' interdependencies… The edges of the graph can include observed flows from the source endpoints to the destination endpoints at the destination ports. Each potential clustering can be evaluated according to an MDL score. The MDL score for a particular clustering can be based on description length values for each cluster combination of the clustering (e.g., source-destination-port combination)”; and [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”); 
calculating an evaluation value F(x, y, z) including at least the data effectiveness expectation value J(x, z) and the one specific computer y as parameters (see Scheib, [0014]: “The description length value of a particular cluster combination can be based on a number of observed edges of the graph and unobserved edges of the graph corresponding to the cluster combination. The optimum number of clusters for the network may correspond to the number of clusters of the clustering associated with the minimum MDL score”; and [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”); and 
selecting a combination of the specific application x, the one specific computer y, and the specific device z by using the evaluation value F(x, y, z) (see Scheib, [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402”; and [0081]: “Selected nodes are those nodes for which the user requests application dependency maps and cluster information. Dependency nodes are those nodes that are not explicitly selected by the users for an ADM run but are nodes that communicate with the selected nodes. To obtain the partitioning information, edges of an application dependency map (i.e., flow data) and unprocessed feature vectors can be analyzed”).

DEPENDENT:
As per claims 2 and 9, which respectively depend on claims 1 and 8, Scheib further teaches wherein for each of the plurality of pieces of application software, actual record data representing an applicable service execution result is stored and managed for each of the plurality of IoT devices, and the data effectiveness expectation value J(x, z) is calculated based on the actual record data (see Scheib, [0051]: “In some embodiments, the data mover 208 receives raw network traffic and corresponding data from the collectors 206 and distributes or pushes the data to the data lake 230. The data lake 230 can also receive and store out-of-band data 214, such as statuses on power levels, network availability, server performance, temperature conditions, cage door positions, and other data from internal sources, and third party data 216, such as security reports”; and [0099]: “As discussed, these network statistics can be used to weight each edge for determining the MDL score of a particular clustering”).
As per claims 3 and 10, which respectively depend on claims 2 and 9, Scheib further teaches wherein first actual record data whose acquisition point of time is old and second actual record data whose acquisition point of time is new are each stored and managed as the actual record data, and the data effectiveness expectation value J(x, z) is calculated by weighting each of the first actual record data and the second actual record data (see Scheib, [0014]: “The description length value of a particular cluster combination can be based on a number of observed edges of the graph and unobserved edges of the graph corresponding to the cluster combination”; and [0099]: “As discussed, these network statistics can be used to weight each edge for determining the MDL score of a particular clustering”).
As per claims 4 and 11, which respectively depend on claims 2 and 9, Scheib further teaches wherein third actual record data detected for a combination of the specific application x and the specific device z and fourth actual record data detected for a combination of a second specific application similar to the specific application x and the specific device z are each acquired as the actual record data, and the data effectiveness expectation value J(x, z) is calculated based on the third actual record data and the fourth actual record data (see Scheib, [0028]: “In some embodiments, application dependency mapping (ADM) can be substantially automated or entirely automated by observing data center traffic for a specified period of time. The traffic data can be collected from multiple perspectives to develop a more thorough data set from which to discover applications and their dependencies. The traffic data can be captured and processed in real time or substantially real time to accurately map endpoints to applications even when the endpoints migrate from host to host due to virtualization and/or cloud computing”; [0033]: “potential clusterings can be compared to a communication graph comprising graph nodes (e.g., clients, servers, and server ports) and graph edges corresponding to observed flows that can be evaluated according to an MDL score to determine the optimal number of clusters. The MDL score for a particular clustering can be based on the sum of the description lengths for each cluster combination of the clustering (e.g., a source cluster—destination cluster—destination port combination)”; and [0051]: “In some embodiments, the data mover 208 receives raw network traffic and corresponding data from the collectors 206 and distributes or pushes the data to the data lake 230. The data lake 230 can also receive and store out-of-band data 214, such as statuses on power levels, network availability, server performance, temperature conditions, cage door positions, and other data from internal sources, and third party data 216, such as security reports”).
As per claims 5 and 12, which respectively depend on claims 1 and 8, Scheib further teaches wherein when the specific application x fails to achieve a purpose of a service after the selected specific application x is activated, calculation of the data effectiveness expectation value J(x, z) and calculation of the evaluation value F(x, y, z) are periodically repeated, and the selection of the specific device z is reviewed (see Scheib, [0014]: “A network can be configured to automate discovery of applications running in the network and map the applications' interdependencies”; [0019]; “a data center can implement an application-centric policy management model that facilitates seamless migration of applications and their corresponding policies, significantly reduces security risks, and ensures compliance in real time or substantially real time, among other features and benefits”; and [0030]: “Conventional approaches may also be limited to networks with stationary nodes. As discussed, this is unworkable in modern data centers which may migrate virtual partitions (e.g., VMs or containers) from host to host both internally (i.e., within the data center) and externally (i.e., to and from a public cloud) in the event of a network or server failure or to balance workloads in the data center. In some embodiments, a data center captures network traffic data and associated host, process, and/or user data in real time or substantially real time and analyzes the captured network data to determine an up-to-date application topology”).
As per claims 6 and 13, which respectively depend on claims 1 and 8, Scheib further teaches wherein a processing time increase amount expectation value G(x, y, z), expected when the specific application x executes a service with a combination of the specific computer y and the specific device z, is calculated based on the data effectiveness expectation value J(x, z), a traffic increase amount expectation value H(x, y, z), expected when the specific application x executes the service with the combination of the specific computer y and the specific device z, is calculated, and the evaluation value F(x, y, z) is calculated by weighting the processing time increase amount expectation value G(x, y, z) and the traffic increase amount expectation value H(x, y, z) (see Scheib, [0014]: “The network can analyze the network traffic and associated information to generate a graph”; [0079]: “The data collected may also include other types of information, such as tenant information, virtual partition information, out-of-band information, third party information, and other relevant information. In some embodiments, the flow data and associated data can be aggregated and summarized daily or according to another suitable increment of time, and flow vectors, process vectors, host vectors, and other feature vectors can be calculated during the data collection stage 402. This can substantially reduce processing during an ADM run”; [0084]: “Machine learning can be categorized as supervised or unsupervised. In supervised learning, the training data examples contain labels for the outcome variable of interest… The supervised models then make predictions about the values of the outcome variable for new observations. Supervised learning methods include boosting, neural networks, and random forests, among others”; [0108]: “The MDL score can be computed for the current state (i.e., current pi, current ki), and this step can be repeated for ‘n’ iterations or until the change in energy ‘Δ’ is smaller than a delta threshold ‘t,’ wherein the set of partitions ‘P’ is randomized for each iteration”; and [0121]: “The network can determine an MDL score for each potential number of clusters for each of the multiple partitions (or at least until a change in energy is below a threshold change), and the determined number of clusters for each of the multiple partitions can correspond to the highest energy state (e.g., lowest MDL score) for a particular partition”).
As per claims 7 and 14, which respectively depend on claims 1 and 8, Scheib further teaches wherein when the specific application x in the selected combination does not exist on the specific computer y, the specific application x is delivered onto the specific computer y from a predetermined server (see Scheib, [0003]: “An enterprise application is a set of workloads (e.g., computing, networking, and storage) that are generally distributed across various nodes (or endpoints) of a network and the relationships (e.g., connectivity, dependencies, network and security policies, etc.) between the workloads”; and [0077]: “the analytics engine 308e can also be implemented as a virtual partition (e.g., VM or container) that can be distributed onto a host or cluster of hosts, software as a service (SaaS), or other suitable method of distribution”).


Conclusion
7.	For the reasons above, claims 1-14 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443